Davis, P. J.:
I concur on the ground that for all practical purposes the Hat Sweat Manufacturing Company may be treated in this case as though it were a domestic corporation. Though organized under the laws of Pennsylvania, yet its office, factory, business and officers are located and conducted in this State. Its stock may be properly deemed to be in this State, so that it may be attached here by a creditor of its owner. The question is not free from doubt but it seems to me proper to solve the doubt in favor of the plaintiff.
Present — Davis, P. J., and Daniels, J.
Order reversed and order entered denying motion, without costs.